
	
		II
		111th CONGRESS
		1st Session
		S. 321
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Voinovich (for
			 himself, Mr. Tester, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Secretary of Homeland Security and the
		  Secretary of State to accept passport cards at air ports of entry and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Passport Card Travel Enhancement
			 Act of 2009 .
		2.Passport card
			 definedIn this Act, the term
			 passport card means the document—
			(1)known as a passport card that is issued to
			 a national of the United States on the same basis as a regular passport;
			 and
			(2)that the Secretary of State began issuing
			 during 2008.
			3.Passport cards
			 for air travel
			(a)Requirement To
			 accept passport cards for air travelNotwithstanding any
			 regulation issued by the Secretary of Homeland Security or the Secretary of
			 State, the Secretary of Homeland Security and the Secretary of State shall
			 permit a passport card issued to a citizen of the United States to serve as
			 proof of identity and citizenship of such citizen if such citizen is departing
			 from or entering the United States through an air port of entry for travel that
			 terminates or originates in—
				(1)Bermuda;
				(2)Canada;
				(3)a foreign country
			 located in the Caribbean; or
				(4)Mexico.
				(b)Fees for
			 passport cardsNeither the Secretary of State or the Secretary of
			 Homeland Security may increase, or propose an increase to, the fee for issuance
			 of a passport card as a result of the requirements of subsection (a).
			(c)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State and the Secretary of Homeland Security shall issue final regulations
			 to implement this Act.
			
